Title: Presidential Proclamation, 2 January 1815 (Abstract)
From: Madison, James
To: 


        § Presidential Proclamation. 2 January 1815. Revises building terms and conditions for the city of Washington. Suspends the first and third articles of the 17 Oct. 1791 building regulations until 1 Jan. 1816. Adds an exception that “no wooden house covering more than three hundred and twenty square feet, or higher than twelve feet from the sill to the eve [sic] shall be erected, nor shall any such house be placed within twenty-four feet of a brick or stone house.”
      